DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims directed to a bonder (structural) see, lines 1-2 of the preamble of claims 1-6, respectively and claims 2-6 do not appear to further limit the claimed bonder, since no additional features set forth in the above claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura (20140311653).
	Nakamura discloses the claimed bonder (10) of the instant invention comprising:
	a first chuck unit 12  and a second chuck unit 11 as chuck units in a pair including respective suction surfaces for suction of bonding targets w1, w2, the first chuck unit and the second chuck unit being arranged with the respective suction surfaces facing each other (see par. 0049 for suction associated with the surfaces);
	a first base 16 and a second base (as base under  11 can be observed in Fig. 1) that support the first chuck unit and the second chuck unit respectively (see Fig. 1); and
	a first floating mechanism 14 that applies gas pressure(see par. 0057) to the back surface of the first chuck unit to float the first chuck unit  12 from the first base 16 , thereby moving the suction surface of the first chuck unit toward the suction surface of the second chuck unit.  Therefore claim 1 is anticipated by the above reference.
	As applied to claim refer to Fig. 1 or Figs 8-9 for the teaching of limitation of claims 5-6 including driving part 29, exhaust part as part of the suction pipe (see discusses as par. 0049); and the rotary 29, 21 as shown in Figs. 1-2.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sugiyama (20110214809).
	Sugiyama discloses the claimed bonder (10) of the instant invention comprising:
	a first chuck unit 11  and a second chuck unit 10 as chuck units in a pair including respective suction surfaces for suction of bonding targets w, g, the first chuck unit and the second chuck unit being arranged with the respective suction surfaces facing each other (see Figs. 1-2);
	a first base 73 and a second base 12 that support the first chuck unit and the second chuck unit respectively (see Fig. 1); and
	a first floating mechanism 70-72  that applies gas pressure to the back surface of the first chuck  unit 11  to float the first chuck unit 11 from the first base 73 (see discussion in pars 0118-0119), thereby moving the suction surface of the first chuck unit toward the suction surface of the second chuck unit.  
	Limitation of claims 2-3 are also met by the above since no additional features existed in these claims.
	As applied to claim 4 refer to Fig. 9, reference 80, and the discussed in pars. 0097-0099.
Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wada et al  (20140318711).
	Wada et al discloses the claimed bonder (90) of the instant invention comprising:
	a first chuck unit 101 and a second chuck unit 201 as chuck units in a pair including respective suction surfaces for suction of bonding targets s, g, w the first chuck unit and the second chuck unit being arranged with the respective suction surfaces facing each other (see Figs. 11A-11B);
	a first base 105 and a second base 202 that support the first chuck unit and the second chuck unit respectively (see Fig. 11A); and
	a first floating mechanism 106, 161-163  that applies gas pressure to the back surface of the first chuck  unit 101  to float the first chuck unit 101 from the first base 105 (see Figs. 11A-11B), thereby moving the suction surface of the first chuck unit toward the suction surface of the second chuck unit.  
	Limitation of claims 5-6 are also met by the above (see Figs. 11A-11B depicts all the features set forth in claims 5-6 in terms of chamber 501 includes  driving part 523 exhaust part 503, rotary mechanism 522 (see Fig.4, and Figs 11A-11B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt